EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Harper on 09 March 2022.

The application has been amended as follows: 
1. (Currently Amended) A passive thermal management system for a fuel cell stack, the system comprising: 
a plurality of fuel cells arranged as [[a]] the fuel cell stack, the fuel cell stack having a main body portion defining an exterior surface and having a first end wall and a second end wall opposing the first end wall; 
a first end frame component defining a first cavity; 
a first phase change material housed in the first cavity and in thermal communication with the first end wall; 
a second end frame component defining a second cavity; and 
a second phase change material housed in the second cavity and in thermal communication with the second end wall, wherein at least one of the first end frame component and the second end frame component defines a plurality of fluid channels for fluid communication with the plurality of fuel cells.  

first and second , respectively.  

11. (Currently Amended) A fuel cell stack assembly for maintaining a uniform temperature, the fuel cell stack assembly comprising: 
a plurality of fuel cells arranged in a stacked orientation within an enclosure, the enclosure having a main body portion defining an exterior surface and having a first end wall and a second end wall opposing the first end wall; 
a first end frame component defining a first cavity; 
a first phase change material housed in the first cavity and in thermal Page 3 of 12U.S. Patent Application Serial No. 16/586,081communication with the first end wall; 
a second end frame component defining a second cavity; 
a second phase change material housed in the second cavity and in thermal communication with the second end wall, wherein at least one of the first end frame component and the second end frame component defines a plurality of fluid channels for fluid communication with the plurality of fuel cells; and 
an insulation layer wrapped around the exterior surface of the main body portion and in thermal communication with the plurality of fuel cells.

13. (Currently Amended) The fuel cell stack assembly according to claim 11 further comprising a side insulation panel located adjacent at least one of the first and second end frame components first and second , respectively.  

Reasons for Allowance
Claims 1-5, 7-11, 13-17 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach and/or suggest the limitations of independent Claim 1, particularly “a first end frame component defining a first cavity; a first phase change material housed in the first cavity and in thermal communication with the first end wall; a second end frame component defining a second cavity; and a second phase change material housed in the second cavity and in thermal communication with the second end wall, wherein at least one of the first end frame component and the second end frame component defines a plurality of fluid channels for fluid communication with the plurality of fuel cells” as well as the limitations of independent Claim 11, particularly "a first end frame component defining a first cavity; a first phase change material housed in the first cavity and in thermal communication with the first end wall; a second end frame component defining a second cavity; a second phase change material housed in the second cavity and in thermal communication with the second end wall, wherein at least one of the first end frame component and the second end frame component defines a plurality of fluid channels for fluid communication with the plurality of fuel cells; and an insulation layer wrapped around the exterior surface of the main body portion and in thermal communication with the plurality of fuel cells.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723